Title: Notes on a Conversation with Hugh Henry Brackenridge, 27 March 1800
From: Jefferson, Thomas
To: 


Mar. 27. Judge Breckenridge gives me the following informn. he and mr Ross were originally very intimate; indeed he says he found him keeping a little Latin school, and advised & aided him in the study of the law & brought him forward. after Ross became a Senator and particularly at the time of the Western insurrection they still were in concert. after the British treaty Ross, on his return, informed him there was a party in the US. who wanted to overturn the govmt, who were in league with France, that France, by a secret article of treaty with Spain was to have Louisiana; and that Gr. Brit. was likely  to be our best friend & dependce. on this informn he Breckenridge was induced to become an advocate for the British treaty. during this intimacy with Ross he says that Genl. Collot in his journey to the Western country called on him, & frequently, that he led Breckenridge into conversns on their grievances under the govmt & particularly the Western expedn, that he spoke to him of the advges that country would have in joining France when she should hold Louisiana, showed him a map he had drawn of that part of the country, pointed out the passes in the mountain & the facility with which they might hold them against the US. & with which France could support them from N. Orleans. he says that in these conversns Collot let himself out without common prudence. he says Michaud (to whom I at the request of Genet, had given a letter of intrdn to the Govr. of Kentucky as a botanist, which was his real profession) called on him; that Michaud had a commissary’s commission for the expedn which Genet had planned from that quarter against the Spaniards; that the late Spanish commandant of St. Genevieve with one Powers an Englishman called on him. that from all these circumstances together with Ross’s stories he did believe that there was a conspiracy to deliver our country or some part of it at least to the French. that he made notes of what passed between himself & Collot and the others, and lent them to mr Ross, who gave them to the President by whom they were deposited in the office of the board of war. that when he complained to Ross of this breach of confidence, he endeavored to get off by compliments on the utility & importance of his notes. they now cooled towards each other, & his opposn to Ross’s election as governor has separated them in truth tho’ not entirely to appearance.
